Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 1/20/2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170093919 (hereinafter referred to as Pramanik) in view of US Patent No. 10453324 (hereinafter referred to as Minocha).
Consider claims 1, 11, Pramanik discloses a method for mobile device security of a mobile device, the mobile device comprising a global positioning system (GPS) tracker for locating the mobile device (see at least ¶ [0034], Fig. 1, 2, “…a system view 100 of one or more users 104A-N carrying one or more user devices 106A-N that have a security control tool 108 that applies location based security controls within an area 102A…” and see at least ¶ [0038], “…the current location of the one or more users 104A-N is retrieved by the server 110 using GPS technology…”), the method comprising: 
establishing a zone boundary defining a first zone and a second zone in a monitoring area using the GPS tracker, wherein the mobile device is maintained in a first operating mode when the mobile device is located in the first zone and a second operating mode when the mobile device is located in the second zone (see at least ¶ [0034], Fig. 1, 102A, 102B “…define the area 102A (i.e. boundary). The area may be defined in other ways by enterprise perimeter 102B, outside of the boundary 102C, distance, and may encompass different geometries. The enterprise perimeter 102B is a measurement of the distance around the enterprise…, … The security control tool 108 may be installed in the one or more user devices 106A-N. Initially, a geo location (i.e. latitude and longitude) of the area (e.g. perimeter of the enterprise 102B) may be defined at the server 110…” and see at least ¶ [0035], “…a white list of allowable applications and websites (e.g., search engines, work related websites) are defined at the server 110 for the one or more users 104A-N to access. … blacklisted applications and/or websites may be defined at the server 110 which are restricted for access by the one or more users 104A-N. The security policies may be applied on the one or more user devices 106A-N…” and see at least ¶ [0038], “…the current location of the one or more users 104A-N is retrieved by the server 110 using GPS technology…”)); 
sending one or more characteristics of the zone boundary to a management system (see at least ¶ [0041], “…the security policies are applied on the one or more devices 106A-N of the users 104A-N…”); 
receiving at least one change to the one or more characteristics of the zone boundary from the management system (see at least ¶ [0041], “…the location of the one or more users 104A-N are retrieved based on the one or more user devices 106A-N using a network 112…” and see at least ¶ [0042], “…the security policies are activated when the one or more users 104A-N enter within the radius of the area (e.g. the enterprise) 102A from an outside of a boundary…”).
Pramanik disclose all the subject matters of the claimed invention concept. However, Pramanik does not particularly disclose upon the mobile device being located outside the first zone for longer than a predetermined time period, performing alert actions.  In an analogous field of endeavor, attention is directed to Minocha, which teaches upon the mobile device being located outside the first zone for longer than a predetermined time period, performing alert actions (see Minocha, at least claims 1, 9, “…an alert to the user indicates whether the user is in the second zone or the third zone; (b) output the alert to the user when the user has been detected to be in an improper position; and (c) automatically issue a notification to a person other than the user to notify the person of a possible emergency involving the user when the user fails to dismiss the alert within a predetermined time period…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pramanik disclosed invention, and have upon the mobile device being located outside the first zone for longer than a predetermined time period, performing alert actions, as taught by Minocha,  thereby, to provide a system to alert user out of zone, as discussed by Minocha, (see at least Col. 1, Lines 52-67). 
Consider claims 2, 12 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik teaches the mobile device security application is loaded on the mobile device locally (see at least ¶ [0039], “…The security policy activation module 206 activates security policies on the one or more user devices 106A-N when the one or more users 104A-N enters within the radius of the area 102A from the outside of the boundary 102C…”).
Consider claims 4, 14 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Minocha teaches ending the alert actions upon the mobile device re-entering the first zone (see Minocha, at least claims 1, 9, “…an alert to the user indicates whether the user is in the second zone or the third zone; (b) output the alert to the user when the user has been detected to be in an improper position; and (c) automatically issue a notification to a person other than the user to notify the person of a possible emergency involving the user when the user fails to dismiss the alert within a predetermined time period…”) with the same motivation from claim 1.
Consider claims 7, 17 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Minocha teaches activating, upon the mobile device leaving the first zone, one or more of a visible warning or an audible warning (see Minocha, at least col. 3, line 40-44, “…the processor 1 could be programmed to cause the output device to sound an audible alarm when the user goes from correctly positioned…”) with the same motivation from claim 1.
Consider claims 8, 18 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik teaches the one or more characteristics of the zone boundary received from the management server comprises a change of the geographical radius of the zone boundary (see at least ¶ [0034], “…define the area 102A (i.e. boundary). The area may be defined in other ways by enterprise perimeter 102B, outside of the boundary 102C, distance, and may encompass different geometries. The enterprise perimeter 102B is a measurement of the distance around the enterprise. The outside of the boundary 102C is an outer area of the radius of the area 102A…”).
Consider claims 9, 19 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik teaches the management server synchronizes the zone boundary with other zone boundaries defined by other devices managed by the management server (see at least ¶ [0021], “…The radius of the area is defined at a server…” and see at least ¶ [0034], “…define the area 102A (i.e. boundary). The area may be defined in other ways by enterprise perimeter 102B, outside of the boundary 102C, distance, and may encompass different geometries. The enterprise perimeter 102B is a measurement of the distance around the enterprise. The outside of the boundary 102C is an outer area of the radius of the area 102A…”).
Consider claims 10, 20 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik teaches receiving, on a second mobile device, the one or more characteristics of the zone boundary from a management system, wherein the second mobile device is maintained in the first operating mode when the second mobile device is located in the first zone (see at least ¶ [0021], “…The access restriction module is configured to restrict blacklisted applications and websites and/or not white listed applications to be accessed on the one or more user devices upon the one or more users enter into the radius of the area …”).


Claims 3, 5, 6, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170093919 (hereinafter referred to as Pramanik) in view of US Patent No. 10453324 (hereinafter referred to as Minocha) and further in view of US Patent Application Publication 20110066371 (hereinafter referred to as Weiland).
Consider claims 3, 13 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik in view of Minocha disclose all the subject matters of the claimed invention concept. However, Pramanik in view of Minocha does not particularly disclose the management system comprises a map display to monitor locations of the mobile device.  In an analogous field of endeavor, attention is directed to Weiland, which teaches the management system comprises a map display to monitor locations of the mobile device (see Weiland, at least ¶ [0027], “…end user uses the device 112 for navigation functions such as guidance and map display. In one embodiment, the end user may operate the end user device 112 to provide multiple views of a country or geographic region based on disputed borders or boundaries as recognized by the respective geographic entities or countries in dispute. For example, the end user device 112 may display a geographic border of a region as recognized by a first country as well as display a different geographic border…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pramanik and Minocha disclosed inventions, and have the management system comprises a map display to monitor locations of the mobile device, as taught by Weiland,  thereby, to provide a devices may provide useful displays of geographic areas. Navigation devices use map or geographic data, including navigation-related attributes, to provide features, such as map display and map guidance, as discussed by Weiland, (see at least ¶ [0004]).
Consider claims 5, 15 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik in view of Minocha disclose all the subject matters of the claimed invention concept. However, Pramanik in view of Minocha does not particularly disclose performing the alert actions further comprises disabling a factory reset capability of the mobile device.  In an analogous field of endeavor, attention is directed to Weiland, which teaches performing the alert actions further comprises disabling a factory reset capability of the mobile device (see Weiland, at least ¶ [0052], “…the location information may be used to disable features. For example, if approaching a border or a dividing line between countries or geographic entities, the current configuration may be disabled and a neutral view of the area may be displayed, or map display may be disabled or turned off…”.  Therefore, Weiland does not exclusive a factory reset capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pramanik and Minocha disclosed inventions, and have performing the alert actions further comprises disabling a factory reset capability of the mobile device, as taught by Weiland,  thereby, to provide a devices may provide useful displays of geographic areas. Navigation devices use map or geographic data, including navigation-related attributes, to provide features, such as map display and map guidance, as discussed by Weiland, (see at least ¶ [0004]).
Consider claims 6, 16 (depends on at least claims 1, 11), Pramanik in view of Minocha discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Pramanik in view of Minocha disclose all the subject matters of the claimed invention concept. However, Pramanik in view of Minocha does not particularly disclose performing the alert actions further comprises disabling a power-off of the mobile device.  In an analogous field of endeavor, attention is directed to Weiland, which teaches performing the alert actions further comprises disabling a power-off of the mobile device (see Weiland, at least ¶ [0052], “…the location information may be used to disable features. For example, if approaching a border or a dividing line between countries or geographic entities, the current configuration may be disabled and a neutral view of the area may be displayed, or map display may be disabled or turned off…”.  Therefore, Weiland does not exclusive disabling a power-off).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Pramanik and Minocha disclosed inventions, and have performing the alert actions further comprises performing the alert actions further comprises disabling a power-off of the mobile device, as taught by Weiland,  thereby, to provide a devices may provide useful displays of geographic areas. Navigation devices use map or geographic data, including navigation-related attributes, to provide features, such as map display and map guidance, as discussed by Weiland, (see at least ¶ [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645